       Case 1:19-cv-07675-GBD-DCF Document 43 Filed 06/17/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

JANE DOE 1; JANE DOE 2; JANE DOE 3;
JANE DOE 4; and JANE DOE 5,

                               Plaintiffs,
                                                            Case No. 1:19-cv-07675-GBD-DCF
                  v.

DARREN K. INDYKE AND RICHARD D. KAHN,
in their capacities as co-executors of THE ESTATE
OF JEFFREY E. EPSTEIN; ESTATE OF JEFFREY
E. EPSTEIN, and ROES 2-10
                               Defendants.


     JOINT STIPULATION AND [PROPOSED] ORDER ON PLAINTIFFS’ THIRD
         AMENDED COMPLAINT AND MAINTAINING STAY OF ACTION

        WHEREAS independent claims administration experts have designed and are

implementing the Epstein Victims’ Compensation Program (the “Program”) to resolve sexual

abuse claims against decedent Jeffrey E. Epstein (“Decedent”) in a non-adversarial alternative to

litigation; and

        WHEREAS Plaintiffs Jane Doe 1, Jane Doe 2, Jane Doe 3, Jane Doe 4, and Jane Doe 5

(together, “Plaintiffs”) seek to participate in the Program; and

        WHEREAS Plaintiffs and Defendants Darren K. Indyke and Richard D. Kahn, Co-

Executors of the Estate of Jeffrey E. Epstein (the “Co-Executors”, and together with Plaintiffs,

the “Parties”) seek to preserve their resources and judicial economy by staying this action unless

and until Plaintiffs cease their participation in the Program;

        WHEREAS, should Plaintiffs resolve their claims against Decedent via the Program, the

Parties will thereafter promptly discontinue this action with prejudice;
      Case 1:19-cv-07675-GBD-DCF Document 43 Filed 06/17/20 Page 2 of 3



       WHEREAS, on January 3, 2020, the Court entered a Joint Stipulation and Order (ECF

Doc. 36) staying this action pending Plaintiffs’ participation in the Program;

       WHEREAS, on January 8, 2020, the Court entered an Order (ECF Doc. 38) granting the

Co-Executors 30 days from after the lifting of the stay, if any, to answer, move or otherwise

respond to Plaintiffs’ First Amended Complaint;

       WHEREAS, Plaintiffs now seek to amend their Second Amended Complaint by filing the

proposed Third Amended Complaint attached hereto as Exhibit A, solely to add an additional

plaintiff, Jane Doe 6, and allegations in support of Jane Doe 6’s claims;

       WHEREAS, Jane Doe 6 also seeks to participate in the Program and preserve her

resources and judicial economy by staying this action unless and until she ceases such

participation;

       WHEREAS, the Co-Executors consent to Plaintiffs having leave to file their Third

Amended Complaint attached hereto, provided, however, that: (i) this is without prejudice to the

Co-Executors’ rights and legal positions, including without limitation their response to the Third

Amended Complaint; and

       WHEREAS, the Co-Executors and Jane Doe 6 agree she shall be subject to the Court’s

prior Order on Plaintiff’s Anonymity (ECF Doc. 31).

       IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned counsel

for the Parties and prospective plaintiff Jane Doe 6, that:

           1. Plaintiffs are granted leave to file their proposed Third Amended Complaint

                 attached hereto, without prejudice to the Co-Executors’ rights and legal positions,

                 including without limitation their response to the Third Amended Complaint.

           2. This action remains stayed pending further Order of the Court.




                                                  2
     Case 1:19-cv-07675-GBD-DCF Document 43 Filed 06/17/20 Page 3 of 3



         3. The Co-Executors have 30 days from after the lifting of the stay, if any, to answer,

            move or otherwise respond to Plaintiffs’ Third Amended Complaint.


      Dated: June 17, 2020
      New York, New York                          Respectfully submitted,


                                                  THE BLOOM FIRM


                                                  By: /s/ Arick Fudali
                                                     Lisa Bloom
                                                     Arick Fudali
                                                     85 Delancey St., Ste. 29
                                                     New York, NY 10002
                                                     (818) 914-7397

                                                  Attorneys for Plaintiffs and Jane Doe 6


                                                  TROUTMAN SANDERS LLP




                                                  By:/s/ Bennet J. Moskowitz
                                                     Bennet J. Moskowitz
                                                     875 Third Avenue
                                                     New York, NY 10022
                                                     (212) 704-6000
                                                     bennet.moskowitz@troutman.com

                                                  Attorneys for Defendants Darren K. Indyke and
                                                  Richard D. Kahn, Co-Executors of the Estate
                                                  of Jeffrey E. Epstein




Date: __________________                            ____________________________
      New York, New York                            HON. DEBRA FREEMAN
                                                    United States Magistrate Judge




                                              3
